Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 11/19/2021 has been entered.  Claims 1, 3, 4, 5, 6, 10 and 15 were amended.  Claims 2, 9, 11 and 18 were cancelled.  Applicant’s amendment to claim 4 has overcome the claim objection in the Non-Final Office Action mailed 9/2/2021.  Claims 1, 3-8, 10 and 12-17 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Priority documentation for CN 201710100246.X has been received on 11/16/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/3/2021, 12/3/2021 and 1/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 1, 3-8, 10 and 12-17 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  an updated search was performed and Applicant’s arguments filed 11/29/2021 are persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Scarlata (2018/0183580) discloses keys for virtual machine enclaves and a migration enclave.
Palermo (10,048,977) discloses task migration to a new Virtual Machine and a secure enclave.
Ignatchenko (2015/0039891) discloses migrating Virtual Machines with encrypted data including asymmetric encryption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE S ASHLEY whose telephone number is (571)270-0315. The examiner can normally be reached 9-5 PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Kim can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BRUCE S ASHLEY/Examiner, Art Unit 2494                                                                                                                                                                                                        

/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        2-04-2022